09-2129-ag
Li v. H older                                                                      BIA
                                                                                   A073 189 004




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
New York, on the 22 nd day of February, two thousand ten.

PRESENT:         GUIDO CALABRESI,
                 REENA RAGGI,
                 RICHARD D. CUDAHY,*
                                 Circuit Judges.
--------------------------------------------------------------
GUANG MING LI,
                 Petitioner,

                 v.                                              No. 09-2129-ag
                                                                       NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
                 Respondent.
---------------------------------------------------------------
FOR PETITIONER:                           Guang Jun Gao, Flushing, New York.

FOR RESPONDENT:                          Tony West, Assistant Attorney General; Mary Jane
                                         Candaux, Assistant Director; Laura M. L. Maroldy,
                                         Attorney, Office of Immigration Litigation, United States
                                         Department of Justice, Washington, D.C.


            *
        Senior Circuit Judge Richard D. Cudahy of the United States Court of Appeals for
the Seventh Circuit, sitting by designation.
       UPON DUE CONSIDERATION of this petition for review of a Board of Immigration

Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED, that the

petition for review is DENIED.

       Petitioner Guang Ming Li, a native and citizen of the People’s Republic of China,

seeks review of the May 6, 2009 order of the BIA denying his motion to reopen. See In re

Guang Ming Li, No. A073 189 004 (B.I.A. May 6, 2009). We assume the parties’ familiarity

with the underlying facts and procedural history of the case.

       We review the BIA’s denial of a motion to reopen an immigration proceeding for

abuse of discretion, see Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006), and identify none

in its denial of Li’s motion. In general, a motion to reopen must be filed no later than 90

days after the date on which the final administrative decision was rendered in the

proceedings sought to be reopened, and only one such motion may be filed. See 8 C.F.R.

§ 1003.2(c)(2). There is no dispute that Li’s second motion to reopen, filed in March 2009,

was numerically barred and untimely in light of the BIA’s issuance of a final order of

removal in February 2003. See id. Li argues that his marriage, the birth of his son, and the

I-730 petition for classification as a derivative asylee filed on his behalf provided a basis to

reopen the proceedings pursuant to an exception applicable when conditions have changed

in the country of nationality. See 8 C.F.R. § 1003.2(c)(3)(ii). The argument is without

merit, as changes in an alien’s personal circumstances, such as those alleged by Li, are not

“changed circumstances arising in the country of nationality” as required under


                                               2
§ 1003.2(c)(3)(ii). See Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir. 2006).

       Because the BIA did not abuse its discretion in concluding that Li failed to

demonstrate that he qualified for an exception to the time and number limitations under 8

C.F.R. § 1003.2(c)(3), its denial of Li’s motion to reopen was not in error.

       We have considered all of Li’s remaining arguments on appeal and conclude that they

are without merit. For the foregoing reasons, the petition for review is DENIED. As we

have completed our review, any stay of removal that the court previously granted in this

petition is VACATED, and any pending motion for a stay of removal in this petition is

DISMISSED as moot.

                                          FOR THE COURT:
                                          CATHERINE O’HAGAN WOLFE, Clerk




                                             3